Title: Thomas Hutchinson’s Draft of a Writ of Assistance: December 1761
From: Hutchinson, Thomas
To: 


       
        Prov. of Mass. Bay
        George the third by the grace of God of Great Britain France and Ireland King Defender of the faith &c.
        seal
        To all and singular our Justices of the Peace Sheriffs Constables and to all other our Officers and Subjects within our said Province and to each of you Greeting.
       
       
       Know ye that whereas in and by an Act of Parliament made in the thir fourteenth year of the reign of the late King Charles the second it is declared the Officers of our Customs and their Deputies are authorized and impowered to go and enter aboard any Ship or Vessel outward or inward bound and for the Purposes in the said Act mentioned and it is also in and by the said Act further enacted and declared that it shall be lawful to or for any person or persons authorized by Writ of assistants under the seal of our Court of Exchequer to take a Constable Headborough or other Publick Officer inhabiting near unto the Place and in the day time to enter and go into any House Shop Cellar Warehouse or Room or other Place and in case of resistance to break open doors chests trunks and other package there to seize and from them to bring any kind of goods or merchandize whatsoever prohibited and uncustomed and to put and secure the same in his Majestys our Store house in the port next to the place where such seizure shall be made.
       And where as in and by an Act of Parliament made in the seventh and eighth year of the reign of the late King William the third there is granted to the Officers for collecting and managing our Revenue and inspecting the Plantation trade in any of our Plantations the same powers, and authority for visiting and searching of Ships and also to enter houses or warehouses to search for and seize any Prohibited or uncustomed goods as are provided for the Officers of our Customs in England by the said last mentioned Act made in the fourteenth year of the reign of King Charles the second, and the like assistance is required to be given to the said Officers in the execution of their office as by the said last mentioned Act is provided for the Officers in England.
       And where as in and by an Act of our said Province of Massachusetts bay made in the eleventh year of the reign of the late King William the third it is enacted and declared that our Superior Court of Judicature Court of Assize and General Goal delivery for our said Province shall have cognizance of all matters and things within our said Prov­ince as fully and amply to all intents and purposes as our Courts of King’s Bench Common Pleas and Exchequer within our Kingdom of England have or ought to have.
       And whereas our Commissioners for managing and causing to be levied and collected our customs subsidies and other duties have by Commission or Deputation under their hands and seal dated at London the 22d. day of May in the first year of our Reign deputed and impowered Charles Paxton Esqr. to be Surveyor and Searcher of all the rates and duties arising and growing due to us at Boston in our Province aforesaid and in and by said Commission or Deputation have given him power to enter into any Ship Bottom Boat or other Vessel and also into any Shop House Warehouse Hostery or other Place whatsoever to make diligent search into any trunk chest pack case truss or any other parcell or package whatsoever for any goods wares or merchandizes prohibited to be imported or exported or whereof the Customs or other Duties have not been duly paid and the same to seize to our use In all things proceeding as the Law directs.
       Therefore we strictly Injoin and Command you and every one of you that, all excuses apart, you and every one of you permit the said Charles Paxton according to the true intent and form of the said commission or deputation and the laws and statutes in that behalf made and provided, as well by night as by day from time to time to enter and go on board any Ship Boat or other Vessel riding lying or being within or coming to the said Port of Boston or any Places or Creeks thereunto appertaining such Ship Boat or Vessel then and there found to search and oversee and the persons therein being strictly to examine touching the Premises aforesaid and also according to the form effect and true intent of the said commission or deputation in the day time to enter and go into the vaults cellars warehouses shops and other places where any prohibited goods wares or merchandizes or any goods wares or merchandizes for which the customs or other duties shall not have been duly and truly satisfied and paid lye concealed or are suspected to be concealed, according to the true intent of the law to inspect and oversee and search for the said goods wares and merchandizes, And further to do and execute all things which of right and according to the laws and statutes in this behalf shall be to be done. And we further strictly Injoin and Command you and every one of you that to the said Charles Paxton Esqr. you and every one of you from time to time be aiding assisting and helping in the execution of the premises as is meet. And this you or any of you in no wise omit at your Perils. Witness Thomas Hutchinson Esq. at Boston the day of December in the Second year of our Reign Annoque Dom. 1761.
       
        By order of Court N.H. Cler.
       
      